UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5121



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


YOSEF AMIEL HANDY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (CR-05-141)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne R. Littlejohn, LAW OFFICE OF ANNE R. LITTLEJOHN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yosef Amiel Handy pled guilty to distribution of crack

cocaine and possession of a firearm by a convicted felon, and he

was sentenced to 360 months in prison.      On appeal, he asserts that

the district court abused its discretion in denying his motion for

appointment of new counsel prior to sentencing.             In determining

whether the court erred in denying a motion to substitute counsel,

we consider three factors: (1) the timeliness of the motion,

(2) the adequacy of the court’s inquiry into defendant’s complaints

about    counsel;   and   (3)   whether   defendant   and     his   counsel

experienced a total lack of communication preventing an adequate

defense.    United States v. Reevey, 364 F.3d 151, 156 (4th Cir.

2004).

           Here, Handy delayed filing his motion, which was paired

with a motion to withdraw his guilty plea, until after disclosure

of the presentence report (“PSR”) and nearly three months after his

guilty plea. The motions were based on allegations that would have

been known to Handy at the time of his plea.           Next, the court

conducted a thorough review of defendant’s complaints against his

counsel before denying the motions.* Finally, Handy never asserted

that he and his attorney had a breakdown in communications.           While


     *
      In addition, Handy had moved for substitution of counsel on
two prior occasions, and the court conducted substantial colloquy
on those occasions as well. Prior to his guilty plea, Handy filed
his first motion for new counsel, which he eventually withdrew.
Handy then filed a second motion for new counsel several days
before the scheduled trial date.    The court denied this motion
after specifically examining each of Handy’s complaints.
he claimed that his attorney was not correctly advising him about

the facts of his case and the applicable law, the district court

correctly found that these assertions were unsupported.        Further,

after Handy’s motion was denied, Handy and his counsel conferred

and counsel proffered the sentencing objections Handy wanted made,

even though the objections were without merit.       Thus, the record

shows that Handy and his counsel were still able to communicate.

           Given these circumstances, we find that the district

court did not abuse its discretion in denying Handy’s motion for

appointment of new counsel for sentencing. We grant Handy’s motion

to file a supplemental brief, but find the issue raised therein to

be   meritless.   Accordingly,   we   affirm   Handy’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -